Appeal from an order of the Supreme Court at Special Term, entered February 27, 1980 in Broome County, which denied a motion by defendants-appellants for an order disqualifying the law firm of Kramer, Wales & McAvoy from representing plaintiffs in this action. Since it is now established and uncontested that new attorneys for plaintiffs have been substituted and that the law firm of Kramer, Wales & McAvoy no longer represents plaintiffs in this action, the instant appeal has been rendered moot and it should accordingly, be dismissed. Appeal dismissed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Mikoll, JJ., concur.